UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-04692 Emerging Markets Growth Fund, Inc. (Exact Name of Registrant as Specified in Charter) 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California 90025 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (310) 996-6000 Date of fiscal year end: June 30 Date of reporting period: June 30, 2010 Nelson N. Lee Capital International, Inc. 11100 Santa Monica Boulevard, 15th Floor Los Angeles, California 90025 (Name and Address of Agent for Service) Copies to: Rob Helm, Esq. Dechert LLP 1treet, N.W. Washington, DC 20006-2401 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders Emerging Markets Growth Fund [cover: global map] Annual report for the year ended June 30, 2010 Emerging Markets Growth FundSM seeks long-term growth of capital by investing in companies operating in developing countries around the world. Fund results shown in this report are for past periods and are not predictive of results for future periods. The results shown are before taxes on fund distributions and sale of fund shares. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, please call 800/421-0180, ext. 96245. Investing in developing markets involves additional risks, such as significant currency and price fluctuations, political instability, differing securities regulations and periods of illiquidity, which are detailed in the fund’s prospectus. Investments in developing markets have been more volatile than investments in developed markets, reflecting the greater uncertainties of investing in less established economies. Individuals investing in developing markets should have a long-term perspective and be able to tolerate potentially sharp declines in the value of their investments. The expense ratios are as of the fund’s most recent fiscal year-end. Emerging Markets Growth Fund is a U.S.-domiciled open-end interval fund and redeems on a monthly basis as more fully described in its prospectus. Securities offered through American Funds Distributors,® Inc. Member FINRA/SIPC. Dear shareholders: Emerging markets equities ended the fiscal year with strong gains, supported by the recovery of domestic economies, robust corporate earnings, improved exports and firmer commodities demand following the financial crisis in 2008. The net asset value of the Emerging Markets Growth Fund rose 22.8% for the 12-month period, with dividends reinvested, compared with a 24.6% increase for its benchmark, the MSCI Emerging Markets Investable Market Index (IMI). Stocks extended their sharp rally in the second half of 2009 as the effects of monetary stimulus continued to work their way through the global economic system. In 2010, however, equities succumbed to concerns over credit tightening measures in China and the European sovereign debt crisis. Technology and consumer-related stocks helped drive returns for the fiscal year as economies proved resilient. A number of machinery and construction-related companies also climbed on expectations for long-term infrastructure development in several markets, including Indonesia and India. Materials stocks benefited from the overall improvement in economic growth, with many metals producers rising sharply. In general, smaller markets in Asia and Latin America posted some of the steepest upswings, while Central and Eastern European equities trailed. Market review Led by the U.S and emerging Asia, the global economy had gained some traction by the beginning of July 2009. A combination of low interest rates, subdued inflation, inventory rebuilding and better-than-expected corporate results helped boost investors’ appetite for equities. But worries about the likely withdrawal of stimulus measures lingered in the backdrop, along with anxieties about heavy fiscal burdens. Dubai World’s attempted renegotiation of $26 billion in loans also sparked concerns in November, reminding investors of the risks associated with less mature markets. Fears subsided, however, as oil-rich Abu Dhabi issued a $10 billion bailout in December. Stocks registered significant gains over the last six months of 2009, with emerging markets equities outpacing those in the developed world. Emerging markets economies also appeared to be on more solid footing than the developed world, spurred by strong growth in Asia and rising intra-regional trade. Manufacturing and exports continued to improve in 2010. China and India resumed breakneck growth rates, while U.S. economic data was largely positive, with the exception of persistently high unemployment and sluggish housing data. By April, the International Monetary Fund (IMF) projected that emerging markets economies would grow 6.3% in 2010, fueled by an 8.7% advance in Asia, while the developed world would expand 2.3%. However, China’s credit crackdown and Greece’s potential debt default muted expectations for the immediate future. By spring, the fiscal situation in Greece had developed into a full-blown crisis, and wavering investor confidence over other highly indebted southern European nations contributed to the market slide that began in April. Several European governments approved sharp budget cuts in an effort to reduce their deficits, and after several rounds of negotiations, the European Union and IMF agreed to provide relief in the form of loans and other financial guarantees totaling more than $1 trillion. However, questions remained whether the bailout would be enough to solve the structural problems facing Southern Europe. [Begin Sidebar] Results at a glance For periods ended June 30, 2010, with distributions reinvested Total returns Average annual total returns Lifetime 6 months 1 year 3 years 5 years 10 years (since 5/30/86) Emerging Markets Growth Fund –5.5
